DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 21-28) in the reply filed on 4/29/2022 is acknowledged.
Claims 29-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-20 have been canceled.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/3/2022, 2/4/2022, and 11/10/2021, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Specification
4.	On page 4, [15], line 1, “fusion” has been spelled incorrectly.
Claim Rejections - 35 USC § 112(a), new matter
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5a.	Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the new limitation “selectivity” in claim 25, this language is new matter in the claim, since the instant specification fails to disclose such a limitation. The specification fails to provide proper support for this language in new claim 25.
The specification does not disclose the specific limitation of “selectivity” as recited in new claim 25.  This rejection can only be obviated by reciting the specific limitation for which there is support in the instant specification. 
Claim Rejections - 35 USC § 112(a), written description
5b.	Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a cytokine comprising: a) a first half-life extension domain; b) a binding moiety; and c) an IL-2 polypeptide; wherein the binding moiety is linked to the first half-life extension domain via a first linker, and wherein the IL-2 polypeptide is linked to the binding moiety via a second linker comprising a cleavable peptide. The claims do not require that the first half-life extension domain, and the binding moiety possess any particular conserved structure, or other disclosed distinguishing feature. Thus, the claims are drawn to a genus of proteins that are defined only by “a first half-life extension domain” and “a binding moiety”. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, there is not even identification of any particular portion of the structure that must be conserved for biological activity. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics and structure/function relationship, the specification does not provide adequate written description of the claimed genus.
Vas-cath Inc. v. Mahurkar, 19 USPQ2d 1111, clearly states that ''applicant must convey with reasonable clarity to those skilled in the ad that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description' inquiry, whatever is now claimed.'' (See page 1117.) The specification does not ''clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, there is inadequate written description for a cytokine as recited in independent claim 21. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim rejections-35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21, line 3, is rejected as vague and indefinite because it recites “binding moiety”. In the specification, on pages 26-27, [114], recites
“1.	A fusion protein comprising a cytokine moiety that is operably linked to a binding moiety, the binding moiety comprising a non-CDR loop and a cleavable linker, wherein the binding moiety is capable of masking the binding the cytokine to its receptor and/or the activation of the receptor by the cytokine.
2. 	The fusion protein of aspect 1, wherein the binding moiety is a natural peptide, a synthetic peptide, an engineered scaffold, or an engineered bulk serum protein.
3. 	The fusion protein of aspect 1 or 2, wherein the engineered scaffold comprises a sdAb, a scFv, a Fab, a VHH, a fibronectin type HI domain, immunoglobulin-like scaffold, DARPin, cystine knot peptide, lipocalin, three-helix bundle scaffold, protein G-related albumin-binding module, or a DNA or RNA aptamer scaffold.
4. 	The fusion protein of any one of aspects 1-2, wherein the binding moiety is capable of binding to a bulk serum protein.
5. 	The fusion protein of any one of aspects 1-3, wherein the non-CDR loop is from a variable domain, a constant domain, a Cl-set domain, a C2-set domain, an I-domain, or any combinations thereof.
6. 	The fusion protein of any one of aspects 1-4, wherein the binding moiety further comprises complementarity determining regions (CDRs).
7. 	The fusion protein of aspect 5, wherein the binding moiety is capable of binding to the bulk serum protein.
8. 	The fusion protein of aspect 6, wherein the bulk serum protein is a half-life extending protein.
9. 	The fusion protein of aspect 6 or 7, wherein the bulk serum protein is albumin, transferrin, Factor XIII, or Fibrinogen.
10. 	The fusion protein of any one of aspects 5-8, wherein the CDR loop provides the binding site specific for the bulk serum protein or the immunoglobulin light chain, or any combinations thereof.”
	The “binding moieties” recited in the specification are exemplary. It is suggested that to obviate this rejection, claim 21 be amended to recite the binding moieties for which there is a basis in the instant specification.
Claim 22 is vague and indefinite because it is dependent on canceled claim 1. Appropriate correction of the claim dependency is required to obviate this rejection.
Claim 24 is vague and indefinite because it is dependent on canceled claim 1. Appropriate correction of the claim dependency is required to obviate this rejection.
Claim 25 is vague and indefinite for several reasons.
Claim 25, line 2, is vague and indefinite because it recites the limitation “….with an affinity and/or selectivity that differs from that of the corresponding wild-type IL-2”. The specification, page 23, [103], recites:
“In some embodiments, IL-2* partial agonists can be tailored to bind with higher or lower affinity depending on the desired target; for example, an IL-2* can be engineered to bind with enhanced affinity to one of the receptor subunits and not the others. These types of partial agonists, unlike full agonists or complete antagonists, offer the ability to tune the signaling properties to an amplitude that elicits desired functional properties while not meeting thresholds for undesired properties. Given the differential activities of the partial agonists, a repertoire of IL-2 variants could be engineered to exhibit an even finer degree of distinctive signaling activities, ranging from almost full to partial agonism to complete antagonism.”
Furthermore, it is unclear in claim 25, whether the “affinity” is higher or lower than the corresponding wild-type IL-2.
Claim 26, line 2, is vague and indefinite because it recites the limitation “….in a manner substantially similar to the naturally occurring IL-2”. The specification, page 2, [5], recites:
“Preferably, the fusion protein contains at least one element or domain capable of extending in vivo circulating half-life. Preferably, this element is removed enzymatically in the desired body location (e.g., protease cleavage in the tumor microenvironment), restoring pharmacokinetic properties to the payload molecule (e.g., IL-2) substantially similar to the naturally occurring payload molecule. Preferably, the fusion proteins are targeted to a desired cell or tissue. As described herein targeting is accomplished through the action of a blocking polypeptide moiety that also binds to a desired target, or through a targeting domain.”
It is unclear in claim 26, “how similar to the naturally occurring IL-2” is the binding of the claimed IL-2 polypeptide.  Is it 50%, 75% or even 99% similar?
Claim 27 is vague and indefinite because it is dependent on canceled claim 1. Appropriate correction of the claim dependency is required to obviate this rejection.
Claim 28 is improper because it is dependent on canceled claim 1. Appropriate correction of the claim dependency is required to obviate this rejection.
Claim 23 is rejected as vague and indefinite insofar as it depends on rejected claim 1 for its limitations.

Statutory type (35 USC 101) double patenting rejection
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7a.	Claims 21-28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-28 of copending Application No. 17/320779. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
8.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and  may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8a.	Claims 21-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,696,724 (‘724). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-11 of U.S. Patent No. ‘724 (having all eight common inventors with the instant application), claims a fusion polypeptide of the formula: [A]-[L1 ]-[B]-[L2]-[D] or [A]-[L1 ]-[D]-[L2]-[B] or [D]-[L2]-[B]-[L1 ]-[A] or [B]-[L2]-[D]-[L1 ]-[A] or [D]-[L1 ]-[B]-[L1 ]-[A] or [B]-[L1 ]-[D]-[L1 ]-[A] or [B]-[L1 ]-[A]-[L1 ]-[D] or [D]-[L1 ]-[A]-[L1 ]-[B], wherein, A is an interleukin 2 (IL-2) polypeptide; B is a half-life extension element, wherein the half-life extension element is human serum albumin or an antigen-binding polypeptide that binds human serum albumin;  L1 is a protease-cleavable polypeptide linker that comprises at least one sequence that is cleavable by a protease, L2 is a polypeptide linker that is optionally protease-cleavable, and when protease-cleavable L2 comprises at least one sequence that is cleavable by a protease, wherein for each of L1 and L2, independently, the protease is selected from the group consisting of a kallikrein, thrombin, chymase, carboxypeptidase A, an elastase, PR-3, granzyme M, a calpain, a matrix metalloproteinase (MMP), a fibroblast activation protein (FAP), an ADAM metalloproteinase, a plasminogen activator, a cathepsin, a caspase, a tryptase, and a tumor cell surface protease; and\\BOS - 761146/000026 - 1217097 v3Application No.: 16/438,156 Attorney Docket No.: 761146.000026D is an IL-2 blocking moiety, wherein the blocking moiety is an antibody or antigen-binding fragment of an antibody that binds the IL-2 polypeptide; wherein the fusion polypeptide has attenuated IL-2-receptor activating activity, wherein the IL-2-receptor activating activity of the fusion polypeptide is at least about 10 fold less than the IL-2-receptor activating activity of the polypeptide that comprises the IL-2 polypeptide that is produced by cleavage of the protease-cleavable polypeptide linker L1 or, when L2 is protease-cleavable, by cleavage of both L1 and L2, and wherein the IL-2-receptor activating activity is assessed using a CTLL-2 proliferation assay, a phospho STAT ELISA, or HEK Blue reporter cell assay with equal amounts on a mole basis of the IL-2 polypeptide and the fusion polypeptide.
In instant claims 21-28, a cytokine comprising: a) a first half-life extension domain; b) a binding moiety; and c) an IL-2 polypeptide; wherein the binding moiety is linked to the first half-life extension domain via a first linker, and wherein the IL-2 polypeptide is linked to the binding moiety via a second linker comprising a cleavable peptide, is claimed.
Claim 1 in the ‘724 patent is a species of claims 21-28 in the instant application and encompasses subject matter to which the instant claims are generic because a product as recited in claim 1 in the ‘724 patent is encompassed by product claims 21-28 of the instant application.  However, the patented claims are obvious from the instant claims because the patented claims are directed to one specific embodiment encompassed by the instant claims.  The patented product is included in the instant product claims and are of overlapping scope. It would have been obvious to one of ordinary skill in the art at the time the present invention was made, that a product as recited in the instant claims encompasses the product claims of ’724.  The patented claims if infringed upon would also result in infringement of the claims of the instant application.  Allowance of the pending claims, therefore, would have the effect of extending the enforceable life of the allowed claims beyond the statutory limit.
8b.	Claims 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27-29, 31, and 36-39 of copending Application No. 16/880606 (‘606) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘606 (having all eight common inventors with the instant application), claims a pharmaceutical composition comprising at least one of each of: a) a human interleukin 2 (IL-2) polypeptide [A]; b) a half-life extension element [B], wherein the half-life extension element is human serum albumin, an antigen-binding polypeptide that binds human serum albumin, or an immunoglobulin Fc; c) an IL-2 blocking moiety [D], wherein the IL-2 blocking moiety comprises a ligand-binding domain or fragment of a cognate receptor for the IL-2 polypeptide, an antibody or antigen-binding fragment of an antibody that binds the IL-2 polypeptide; and d) a protease-cleavable polypeptide linker [L]; wherein the IL-2 polypeptide and the IL-2 blocking moiety are operably linked by the protease-cleavable polypeptide linker and the IL-2 polypeptide has attenuated IL-2- receptor activating activity at least about 10 fold less than the IL-2-receptor activating activity of the polypeptide that comprises the IL-2 polypeptide that is produced by cleavage of the protease-cleavable polypeptide linker, and wherein the IL-2 receptor activating activity is assessed using a CTLL-2 proliferation assay, a phospho STAT ELISA, or HEK Blue reporter cell assay and using equal amounts, on a mole basis, of -2- \\BOS - 761146/000138 - 1368532 v1Application No.: 16/880,606 Attorney Docket No.: 761146.000138 the IL-2 polypeptide and the pharmaceutical composition.
In instant claims 21-28, a cytokine comprising: a) a first half-life extension domain; b) a binding moiety; and c) an IL-2 polypeptide; wherein the binding moiety is linked to the first half-life extension domain via a first linker, and wherein the IL-2 polypeptide is linked to the binding moiety via a second linker comprising a cleavable peptide, is claimed.
Claim 1 in ‘606 is a species of claims 21-28 in the instant application and encompasses subject matter to which the instant claims are generic because a product as recited in claim 1 in ‘606 is encompassed by product claims 21-28 of the instant application.  However, the claims in ‘606 are obvious from the instant claims because the claims are directed to one specific embodiment encompassed by the instant claims.  The claimed product in ‘606 is included in the instant product claims and are of overlapping scope. It would have been obvious to one of ordinary skill in the art at the time the present invention was made, that a product as recited in the instant claims encompasses the product claims of ’606.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reply to Office Action of March 26, 2020Conclusion
No claim is allowed.
Claims 21-28 are rejected.

10.1 8324010.1Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646